Citation Nr: 1439489	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  04-00 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for heart murmur.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1940 to August 1946; August 1946 to August 1948; November 1950 to March 1952; and from June 1952 to April 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which reopened and denied the Veteran's claim of entitlement to service connection for a heart murmur.

In November 2006, a videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of the hearing has been associated with the claims folder.

The Board finds that the RO substantially complied with the January 2014 remand directives, and that no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  See also Chest v. Peake, No. 2007-7303, 283 Fed. Appx. 814 (Fed. Cir. July 21, 2008) (unpublished disposition) ("substantial" compliance, rather than "complete" or "absolute" compliance is the correct legal standard to be employed when determining whether remand instructions were complied with).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VMBS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased disability rating for residuals of a post-operative submucous resection and rhinoplasty; entitlement to service connection for right ear hearing loss; entitlement to service connection for tinnitus; entitlement to service connection for diabetes mellitus, type II; and entitlement to service connection for a low back disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence does not establish that heart murmur was incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a heart murmur have not been met.  38 U.S.C.A §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A letter dated in October 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies. 

Although the Veteran was not provided notice of the effective date and disability rating regulations, because service connection has been denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  Id.  All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file. VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran. The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA examination in June 2011 and addendum opinion was obtained in May 2014.  The findings of the May 2014 addendum involved review of the claims file and the opinion was supported by sufficient rationale.  Therefore, the Board finds that the May 2014 VA addendum opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its January 2014 directives.  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Finally, the Veteran provided relevant testimony during the hearing before a Veterans Law Judge in November 2006.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. Merits of the Claim

The Veteran contends that he currently has a heart murmur as a result of his active duty service.  

Governing Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or, in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R.    §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Board notes that heart murmur is not considered a chronic disease listed under 38 C.F.R. § 3.309(a) and, therefore, 38 C.F.R. § 3.303(b) does not apply.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran has repeatedly stated that he was informed that he had an irregular heartbeat at discharge from his final tour of duty.  

The Veteran's service connection claim for a heart murmur was originally denied in May 1971 due to a negative heart examination with no evidence of a heart murmur at that time.  The Veteran did not perfect the appeal, and this decision became final.  However, in September 2010, the Board reopened the Veteran's claim for entitlement to service connection for a heart murmur, and remanded the claim for further development.

According to the evidence of record, there are no complaints, treatment, or diagnosis of any heart condition, namely a heart murmur.  However, the Veteran's April 1954 service separation examination found evidence of a split first apical sound.  It was characterized as not clinically disabling. 

The Board previously noted that post-service private treatment records, as well as those of the VA medical centers, do not show treatment for a heart murmur at any time following the Veteran's service.  In fact, VA medical center records reflect that no murmurs or rubs were found on examination in February 2002, during two examinations in April 2002, in November 2002, or during the September 2003 echocardiogram (ECG).  Furthermore, VA records dated January 2005 and November 2005 found no evidence of a heart murmur.

However, in an April 2010 VA treatment record, it was noted the Veteran had "faint heart sounds.  Regular rate and rhythm.  Grade II systolic murmur heard best at left lower sternal border that does not radiate to carotids or axilla."  The examiner stated a new systolic heart murmur, which was not noted in previous outpatient visits, was discovered during admission.

VA outpatient treatment in August 2010 again found no evidence of murmurs or rubs, normal S3 and S4, and regular rhythm.

In October 2010, a physical examination of the Veteran's cardiovascular system found grade 3/6 systolic murmur increases on inspiration, S2 split physiologically..."

The Veteran was afforded a VA examination in June 2011 which the Board determined was inadequate for rating purposes.  The Board noted there was no mention of the cited in-service report.  In addition, according to the June 2011 VA examination report, following the heart murmur diagnosis, it was determined that it was less likely than not that a current heart murmur was related to service in that the Veteran was of advanced age and had led a "very active and hard life," that the disorder in question was developmental in nature, that the Veteran "most likely" has some type of lung-induced right ventricle cardiac enlargement which "may" be the source of his continued, heightened murmur (though no testing was conducted to determine whether this was the case), that the Veteran was thin-chested, which may accentuate his murmur, and that according to sources, some murmurs "can be benign so long as [sic]it would NOT lead to hypoxia."   The Board found this last rationale was not explained in any detail and it was unclear as to why this fact would lead the examiner to conclude that the Veteran's heart murmur was not related to his period of active duty.

In addition, the June 2011 VA examiner noted that the Veteran's heart murmur was developmental in nature, the Board determined that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.

Therefore, pursuant to the January 2014 Board remand, an addendum opinion was obtained in May 2014.  The VA physician who provided the opinion stated:

A split S1 means that the pulmonary and tricuspid valves close at different times.  It can possibly be an indication of pathology but there are NO medical records indicating the Veteran had any heart trouble until many decades later.  [I]t was specifically noted to be NCD or "Not Clinically Disabling"... Please note that the [V]eteran DID NOT HAVE AN IRREGULAR HEARTBEAT IN 1954.  He had a variant of one of the two sounds of the heart, for unclear reasons.  It was not noted on later exams.

Regarding the possibility of whether there was a congenital disease, the VA physician found the recent cardiac evaluation did not find evidence of a congenital disease "or that he had such a disorder which progressed at an abnormally high rate in... service.  There are instances that a split S1 is associated with a congenital defect, but no evidence in this medical record."  The VA physician also found no presence of a congenital defect as there was no evidence of an infectious cause of heart valve damage, such as endocarditis or rheumatic fever.  

Furthermore, pursuant to the Board remand, the VA physician also provided a medical reasoning to explain the June 2011 VA examiner's rationale.  Regarding the Veteran's thin chestedness, the VA physician stated "heart sounds are more clearly auscultated in thin individuals as there is simply less intervening tissue between heart and auscultation device.  Thin individuals and athletes are more likely to have split S2 sounds."  Regarding the June 2011 VA examiner's rationale that the Veteran's heart murmur was due to an "active lifestyle" the VA physician stated she did not have a conclusive explanation "unless the [June 2011 VA examiner] meant to imply that the [V]eteran had a lifestyle which created cardiac stress.  I do not find this later explanation to seem true of this [V]eteran, by record review."

After consideration of the entire record and the relevant law, the Board finds that the Veteran's heart murmur disability is not related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the heart murmur and his military service. 

Regarding the Veteran's claim, the Board notes it is uncertain whether the Veteran has a diagnosis of heart murmur as the post-service treatment records show several conflicting findings.  However, resolving reasonable doubt in favor of the Veteran, the Board finds that a current heart murmur exists, and that the first element of service connection is satisfied as to this issue.  Hickson, 12 Vet. App. at 253.

As to the question of whether the Veteran had an in-service incurrence, the Veteran has asserted that his heart murmur was incurred during his period of active service as stated in the April 1954 separation examination.  His in-service treatment records are completely negative for any abnormalities related to the heart.  Furthermore, the VA physician who provided the May 2014 addendum opinion determined the Veteran did not have an irregular heartbeat at separation.  Rather, the VA physician concluded the Veteran had a variant of one of the two sounds.  As there is no evidence of an in-service incurrence, the second element of service connection is not met; service connection for a heart murmur must be denied.  See id.

Therefore, a discussion regarding the merits of the third element of service connection is not warranted as there is no in-service element on which to predicate a nexus.

Nevertheless, the Board points out that he has not submitted any probative medical evidence to support his claim.  The only evidence of record in support of the Veteran's claim consists of his own lay statements. The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  His assertions that he experiences symptoms are also credible.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's heart murmur, is related to his military service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).

Finally, regarding whether the Veteran's heart murmur was a disease or defect, upon review of the findings of the June 2011 VA examination and the medical evidence of record, the VA physician who provided the May 2014 addendum opinion determined the Veteran's heart murmur was not evidence of a congenital disease or defect.  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's heart murmur is related to any in-service disease, event, or injury.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Accordingly, the Board finds that the criteria for service connection for heart murmur are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, the doctrine of reasonable doubt is not for application concerning this claim as the weight of the evidence is against it.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim must be denied.


ORDER

Entitlement to service connection for heart murmur is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


